UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-1794


SEAN BYRD GLOD,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 18, 2014                Decided:   March 21, 2014


Before DIAZ, FLOYD, and THACKER, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Stuart F. Delery, Assistant Attorney
General, Leslie McKay, Assistant Director, Melissa K. Lott,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sean Byrd Glod, a native of Venezuela and a citizen of

Trinidad and Tobago, petitions for review of an order of the

Board    of    Immigration          Appeals    dismissing           his   appeal      from    the

Immigration          Judge’s    denial       of       his    request      for    deferral     of

removal under the Convention Against Torture.                              For the reasons

discussed below, we dismiss the petition for review.

              Pursuant         to     8     U.S.C.          § 1252(a)(2)(C),          we     lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D), to

review the final order of removal of an alien who is removable

for     having       been     convicted       of      certain       enumerated        offenses,

including       an     aggravated         felony.           Under    § 1252(a)(2)(C),         we

retain     jurisdiction         “to       review       factual       determinations          that

trigger    the       jurisdiction-stripping             provision,        such    as   whether

[Glod i]s an alien and whether []he has been convicted of an

aggravated felony.”                 Ramtulla v. Ashcroft, 301 F.3d 202, 203

(4th     Cir.        2002).          Once     we       confirm       these      two     factual

determinations, we may only consider “constitutional claims or

questions of law.”             § 1252(a)(2)(D); see also Turkson v. Holder,

667 F.3d 523, 527 (4th Cir. 2012).

              Because Glod has conceded that he is an alien and that

he has been convicted of an aggravated felony, we find that

§ 1252(a)(2)(C) divests us of jurisdiction over the petition for

review.       We have reviewed his claims on appeal and find that he

                                                  2
raises no colorable questions of law or constitutional claims.

Accordingly, we dismiss the petition for review.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   this    court   and

argument would not aid the decisional process.

                                                     PETITION DISMISSED




                                     3